FILED
                            NOT FOR PUBLICATION                              OCT 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LEROY JOHN DISSINGER,                            No. 12-55128

               Petitioner - Appellant,           D.C. No. 2:11-cv-04631-JHN-SS

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA; et al.,

               Respondents - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                   Jacqueline H. Nguyen, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Leroy John Dissinger appeals pro se from the district court’s order

dismissing without prejudice his petition to quash an Internal Revenue Service

summons issued to a third party in connection with an investigation of his federal

tax liabilities. We have jurisdiction under 28 U.S.C. § 1291 and 26 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 7609(h)(1). We review for an abuse of discretion the district court’s decision

regarding the sufficiency of service of process, Rio Props., Inc. v. Rio Int’l

Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002), and its dismissal for failure to

complete service in a timely manner, Oyama v. Sheehan (In re Sheehan), 253 F.3d

507, 511 (9th Cir. 2001). We affirm.

      The district court did not abuse its discretion by dismissing without

prejudice Dissinger’s petition because, as Dissinger now concedes, he did not

effectuate service as required under Federal Rule of Civil Procedure 4, and he

failed to provide sufficient reason for not doing so. See Fed. R. Civ. P. 4(i), (m)

(setting forth the requirements for service on the United States and the 120-day

deadline for completing service); Mollison v. United States, 568 F.3d 1073, 1077

(9th Cir. 2009) (Rule 4(m) applies to service of a petition under 26 U.S.C.

§ 7609(b)); In re Sheehan, 253 F.3d at 512 (explaining the requirements for

showing good cause under Rule 4(m)).

      The district court did not abuse its discretion by denying Dissinger’s motion

for relief under Federal Rule of Civil Procedure 60(b)(1) because Dissinger failed

to show excusable neglect. See Lemoge v. United States, 587 F.3d 1188, 1191-92

(9th Cir. 2009) (setting forth the standard of review and factors for determining

when neglect is excusable).


                                           2                                       12-55128
      Dissinger’s contention that the district court erred in rejecting his reply brief

as untimely is unsupported by the record.

      AFFIRMED.




                                            3                                    12-55128